OPINION OF THE COURT
The appellant, Carl Armstrong, was charged by indictment with the possession of a still in violation of the provisions of title 2 of the National Prohibition Act (U.S. Comp. St. Ann. Supp. 1923, § 10138 1/2 et seq.) and of chapter 118 of the Laws of New Mexico 1923 (hereinafter referred to as chapter 118). Upon arraignment he filed a motion to quash the indictment on the grounds that chapter 118 was unconstitutional and void in failing to define any crime or prescribe any punishment therefor. This motion was overruled, and upon the trial the defendant was convicted. The only errors alleged in the appeal from this conviction are in overruling the motion to quash the indictment.
In order to clearly understand the questions involved, it will be helpful to set out the title to chapter 118, and certain sections from the body of the act, as follows:
"An act to enforce the provisions of article 18, of the amendments to the Constitution of the United States; prohibiting all acts or omissions prohibited by the National Prohibition Act, imposing duties on courts, prosecuting attorneys, sheriffs and other officers and extending their jurisdiction; authorizing the seizure of intoxicating liquor and vehicles used for transportation or possession thereof in violation of law and providing for the disposition of such vehicle pending trial and for the sale of such vehicle and disposition of the proceeds thereof and protecting bona fide lien claimants thereto and providing for bringing into court the owners of property used for the illegal possession or transportation of intoxicating liquor other than defendants charged with such offenses and providing for the disposition of fines and forfeitures. * * * (blackface ours.)
"Section 1. New Mexico hereby recognizes the requirements of the Eighteenth Amendment to the Constitution of *Page 223 
the United States for its concurrent enforcement by the Congress and the several states. To that end, the penal provisions of the National Prohibition Act are hereby adopted as the law of this state; and the courts of this state are hereby vested with the jurisdiction, and the duty is hereby imposed upon all prosecuting attorneys, sheriffs, grand juries, magistrates, and peace officers in the state, to enforce the same.
"Section 2. All acts and omissions prohibited or declared unlawful by the Eighteenth Amendment to the Constitution of the United States or by the National Prohibition Act are hereby prohibited and declared unlawful and violations thereof are subject to the penalties provided in the National Prohibition Act."
"Sec. 3 New Mexico hereby recognizes that its power to enforce the Eighteenth Amendment to the Constitution of the United States should at all times be exercised in full concurrence with the exercise of the like power of Congress; and to that end, whenever Congress shall amend or repeal the National Prohibition Act, or enact any other law to enforce the Eighteenth Amendment to the Constitution of the United States, then the provisions of sections one and two of this act shall apply thereto.
"Sec. 4. [This section provides for the seizure of vehicles unlawfully transporting intoxicating liquor, and their confiscation and sale, and the disposition of the proceeds of the sale.]
"Sec. 5. [This section is a procedural requirement in connection with the proceedings outlined in section 4.]
"Sec. 6. Nothing in this act shall be construed as limiting the power of any city, town or village, to prohibit the manufacture, sale, transportation or possession of intoxicating liquors for beverage purposes; and all fines and forfeitures collected under any ordinance now or hereafter enacted in the exercise of such power shall be paid into the treasury of the city, town or village, whose ordinance is violated.
"Sec. 7. The phrase `National Prohibition Act' as used herein is defined as title two of the act of Congress, enacted October 28, 1919; such title two being enacted under the authority of the Eighteenth Amendment to the Constitution of the United States and providing for the enforcement thereof.
"Sec. 8. Should any section or any portion of any section of this act be found unconstitutional, the remainder shall continue in full force and effect, it being expressly declared that such is the intention.
"Sec. 9. [This is the usual emergency clause.]
Chapter 118 was approved March 12, 1923. The italicized *Page 224 
portions of the title, and the sections above set out in full, were copied by our Legislature from a California statute adopted by the Legislature of that state in 1921 (St. 1921, p. 79) and afterwards approved by referendum vote, except that the words "Volstead Act" are used in the California law where "National Prohibition Act" are used in chapter 118. The California law was subsequently approved by the Supreme Court of that state as a valid and constitutional enactment, in the case of Ex parte Burke, 190 Cal. 326, 212 P. 193, decided on January 9, 1923, and prior to the adoption of chapter 118 by our Legislature.
Chapter 37 of the 1923 Laws of Nevada was adopted in February, 1923, by the Legislature of that state, similar in all respects to the California law, except an added repealing section, and the title, which is as follows:
"An act to make the provisions of the national prohibition act of the United States of America the law of the state of Nevada; and to repeal an act entitled `An act to prohibit the manufacture, sale, keeping for sale, and gift, of malt, vinous and spirituous liquors and other intoxicating drinks, mixtures or preparations, making the superintendent of the Nevada state police ex officio commissioner of prohibition, and defining his duties; and providing for the enforcement of this act, and prescribing penalties for the violation thereof,' enacted pursuant to direct vote of the people, general election, November 5, 1918; and to repeal all acts in conflict herewith; and other matters connected therewith."
The Nevada statute was in the case of Ex parte Mantell (Nev.)216 P. 509, declared unconstitutional, by a divided court, on July 3, 1923.
This method of defining crimes and offenses, and naming penalties by reference to a federal statute, is unique, if not unusual, and has met with serious criticism by those intrusted with the enforcement of the law, and the public generally, because of the difficulty in thus arriving at the meaning of these enactments. It is unquestionably true that a criminal statute should define the offenses therein created so clearly and specifically as to enable the public to understand the same with the least possible difficulty, and legislation clarifying *Page 225 
the provisions of chapter 118 would meet with general approval, but we must determine the validity of this statute, not by popular approval, but by the rules and principles of law applicable thereto.
[1] 1. One ground of constitutional objection urged is that the title to chapter 118 is insufficient to meet the requirements of section 16, art. 4, of the New Mexico Constitution that —
"The subject of every bill shall be clearly expressed in its title, and no bill embracing more than one subject shall be passed except general appropriation bills and bills for the codification or revision of the laws."
It is contended that the purpose of this constitutional requirement is that the legislators and the people may know the general scope of the proposed legislation from the perusal of the title alone, during the progress of its enactment, and that a title which attempts to name as its subject the enforcement of the Eighteenth Amendment of the Constitution of the United States without further designation and description, and the prohibition of all acts and omissions prohibited by the "National Prohibition Act" (U.S. Comp. St. Ann. Supp, 1923, § 10138 1/4 et seq.), without any intimation of the nature of such acts and omissions, fails to satisfy the required purpose.
It is argued that the title to chapter 118 should be as full and descriptive as would be required to support a statute setting out in full provisions of "title 2" of the National Prohibition Act, without any reference in the body of such statute either to "title 2" or the National Prohibition Act, and that the words "title 2 of the act of Congress, enacted October 28, 1919," being the definition of the "National Prohibition Act" adopted in chapter 118, does not express a subject which can be expressed in its title by mere reference to the "National Prohibition Act." It is also argued that this constitutional provision requires that the title to a bill be a sufficient index to its provisions to enable the legislator or citizen to ascertain from the title alone the purpose of the proposed legislation. *Page 226 
without reading the body of the bill, or without reference to an extraneous document.
Originally the title was not considered a part of a legislative act, and the inclusion of diverse subjects in a single act was no objection to its validity. However, a careful examination of the Constitutions of all the states as contained in Kittleborough's "The State Constitutions," published in 1918, shows that there are provisions in the Constitutions of 40 of the 48 states similar in purpose to the one above quoted from ours.
Probably the simplest statement of this provision is in section 52, art. 4, of the Constitution of Virginia, which is that:
"No law shall embrace more than one object, which shall be expressed in its title."
Some of the provisions contain the word "object" for "subject." A number of them require that the "subject" or "object" be "clearly" expresed in the title, and one of them that it be "briefly" so expressed, and in New York and Wisconsin this requirement is limited to private or local bills. In none of the many decisions upon this question, however, is any material distinction made because of this diversity of expression.
The first constitutional provision requiring the subject of an act to be stated in its title was in section 17, art. 1, of the Georgia Constitution of 1798, and it was inserted therein at the instance of General James Jackson, who was at that time Governor of that state. Its necessity was suggested by the enactment by the Georgia Legislature of what was known as the "Yazoo Act," generally referred to as the "Yazoo Fraud," in regard to which Justice Lumpkin, in the case of Savannah v. State, 4 Ga. 26, at page 38 in his opinion, says:
"That memorable measure [The Yazoo Act] of the 17th of January, 1795, as is well known, was smuggled through the Legislature, under the caption of an act `for the payment of the late state troops,' and a declaration in its title, of *Page 227 
the right of the state to the unappropriated territory thereof, `for the protection and support of its frontier settlements'."
Its first object, the seems to have been to prevent fraud through legislation enacted under misleading titles, so "that neither the members of the Legislature, nor the public, should be misled by the title." Sun Mutual Ins. Co. v. Mayor of New York,8 N.Y. 241. Later this provision was broadened to prevent another common legislative practice of uniting in the same act, incongruous matters having no mutual relation, which was also productive of bad legislation. This purpose is clearly expressed in paragraph 4, § 7, art. 4, of the New Jersey Constitution of 1844, in the following language:
"To avoid improper influences which may result from intermixing in one and the same act such things as have no proper relation to each other, every law shall embrace but one object, and that shall be expressed in the title."
The Constitution of Michigan (section 21, art. 5, of its present Constitution) provides that:
"No law shall embrace more than one object, which shall be expressed in its title."
The case of People v. Mahaney, 13 Mich. 481, is a leading and oft-quoted authority upon the construction of this and similar constitutional provisions. Judge Cooley, who wrote the opinion in that case, at page 494, says:
"The history and purpose of this constitutional provision are too well understood to require any elucidation at our hands. The practice of bringing together into one bill subjects diverse in their nature, and having no necessary connection, with a view to combine in their favor the advocates of all, and thus secure the passage of several measures, no one of which could succeed upon its own merits was one both corruptive to the legislator and dangerous to the state. It was scarcely more so, however, than another practice, also intended to be remedied by this provision, by which, through dextrous management, clauses were inserted in bills of which the titles gave no intimation, and their passage secured through legislative bodies whose members were not generally aware of their intention and effect. There was no design in this clause to embarrass legislation by making laws unnecessarily restrictive in their scope and operation, and thus multiplying their number; but the *Page 228 
framers of the Constitution meant to put an end to legislation of the vicious character referred to, which was little less than a fraud upon the public, and to require that in every case the proposed measure should stand upon its own merits, and that the Legislature should be fairly satisfied of its design when required to pass upon it."
He was there discussing an act with the following title:
"An act to establish a police government for the city of Detroit." Laws Mich. 1865, p. 99.
The validity of the act was upheld. His conclusion was as follows:
"But this purpose is fully accomplished when the law has but one general object, which is fairly indicated by its title.
There are a number of summaries of the purposes of this composite constitutional provision, from which we quote the following from 25 R.C.L. p. 835.
"The purposes of these constitutional provisions have been summarized as follows: (1) To prevent `log-rolling' legislation; (2) to prevent surprise or fraud, in the Legislature by means of provisions in bills of which the titles give no intimation, and (3) to apprise the people of the subject of legislation under consideration."
See, also, Johnson v. Harrison, 47 Minn. 575, 50 N.W. 923, 28 Am. St. Rep. 382; 1 Lewis' Suth. Stat. Constr. § 111, p. 186; Cooley's Cons. Lim. (7th Ed.) p. 205.
As to the general rules of construction, see 25 R.C.L. p. 837, § 85, from which we quote the following:
"This limitation of the exercise of the legislative power in the enactment of laws is not exempt from the general rule that it is only a clear violation of the constitution which will justify the courts in overruling the legislative will. Every legislative act is presumed to be constitutional, and every intendment must be indulged by the courts in favor of its validity. The limitation must be liberally construed with a view to upholding legislation. The objection should be grave, and the conflict between the statute and the Constitution palpable, before the judiciary should disregard a legislative enactment upon the ground that it embraces more than one subject or object, or, if it embraces but one subject or object, that it is not sufficiently expressed by the title. Where after having applied the *Page 229 
general principles governing the construction of constitutional provisions, a court is still in doubt as to the constitutionality of an act, it should sustain the same."
See, also, 1 Lewis' Suth. Stat. Const. (2d Ed.) § 115.
As to the sufficiency of the title, it has been said:
"If the title fairly indicates the general subject, and reasonably covers all the provisions of the act, and is not calculated to mislead the Legislature or the people, it is sufficient." Davis v. State, 7 Md. 151, 61 Am. Dec. 331, 334.
"The generality of the title of a statute constitutes no constitutional objection to its validity." Crookston v. Board of Comm'rs, 79 Minn. 283, 82 N.W. 586, 79 Am. St. Rep. 453: Bobel v. People, 173 Ill. 19, 50 N.E. 322, 64 Am. St. Rep. 64; Neuendorff v. Duryea, 69 N.Y. 557, 25 Am. St. Rep. 235.
See, also, extensive case notes to the last four cases above cited.
In the case of State v. Ingalls, 18 N.M. 211, 135 P. 1177, our court held that the true test of the validity of a statute under this constitutional provision was "Whether the title gives reasonable notice of the subject matter itself." and also that "The generality of a title to an act * * * is no objection * * * so long as it is not made a cover to legislation incongruous in itself, and which by no fair intendment can be construed as having a necessary or proper connection."
The title to an act "is sufficient if the language used in the title, on a fair construction, indicates the purpose of the Legislature to legislate according to the constitutional provision, so that, making every reasonable intendment in favor of the act, it may be said that the subject or object of the law is expressed in the title." 1 Lewis' Suth. Stat. Constr. (2d Ed.) § 121.
It is sufficient in an amendatory act to identify the original act by its title and declare the purpose to amend it. 1 Lewis' Suth. Stat. Constr. (2d Ed.) § 137. In amending a Code or revision, it is generally held that it is sufficient to specify the section to be amended *Page 230 
without giving the title to the chapter or division, though there are decisions to the contrary.
In New York and Indiana it is held otherwise, and in the case of New York v. Manhattan Ry. Co., 143 N.Y. 1, 37 N.E. 494, the title, "An act, supplementary to chapter 489 of the Laws of 1868," and in O'Mara v. Wabash Ry. Co., 150 Ind. 648,50 N.E. 821, the title, "An act to amend section 640 of the Revised Statutes of 1881," were held to express no subject. So also the Supreme Court of Washington, though having formerly held otherwise, in the later case of State v. Superior Court, 28 Wash. 317,  68 P. 957, 92 Am. St. Rep. 831, says:
"What is the signifance of the word `subject' in this connection? Webster defines it as `that of which anything is affirmed or predicated; the theme of a proposition or discourse; that which is spoken of.' To say that mere reference to a numbered section embodies the idea of a theme, proposition or discourse, it seems to us, is not sustained by the ordinary understanding of those terms. The theme of a legislative act is that of which it treats, and an amending act treats of the theme covered by the act sought to be amended. We therefore see no escape from the conclusion that the title of an amending act must contain some words which indicate the theme or proposition of which the act sought to be amended treats."
However, all difficulty is avoided if the title of the amendatory act recites the title of the chapter to which the section belongs, or otherwise indicates its subject-matter. 1 Lewis' Suth. Stat. Constr. (2d Ed.) § 141.
Appellant relies largely upon the ruling by the Nevada Supreme Court in the case of In re Mantlel, 216 P. 509, cited supra, wherein it is held that:
The `Whitely Act' (St. 1923, p. 43), entitled `An act to make the provisions of the National Prohibition Act of the United States of America the law of the state of Nevada,' etc., does not express the subject in its title as required by Const. Art. 4, § 17, because it does not appear therefrom what the provisions are, and leaves it to be ascertained by looking to the act itself.
"As respects the requirement as to expressing the subject in the title, the `subject' of a statute is a matter of public or private concern in respect to which its provisions are enacted, or the matter or thing forming the ground *Page 231 
work of the act, or the matter to which it relates and with which it deals."
In the majority opinion in that case by Coleman, J., the court said:
"Is there anything in the title in question to enable the people or the legislators to grasp the purpose and scope of the bill without reference to any other document? We think not. The so-called title merely declares that it is an act to make the `provisions' of an act of Congress the law of the state of Nevada. It is true that it undertakes to designate the act of Congress, the provisions of which it purports to incorporte into a law. Nowhere in the title of the statute does it appear what the provisions of the act of Congress are."
It is further stated in this opinion that:
"The National Prohibition Act cannot be the `subject' of legislation in the sense in which that term is used in the Constitution. The act mentioned is itself legislation upon a subject."
In support of this view several cases are cited wherein titles to acts, referring merely to numbers such as those hereinbefore quoted from New York and Indiana, are referred to. A quotation is made from the case of Gunter v. Texas Land Co., 82 Tex. 496,17 S.W. 840, in support of this contention. An examination of the opinion of this case will show that it wholly fails to sustain the proposition in support of which it was cited. It was there held that the title of an act relating to property rights, being "An act to amend title 3, articles 9 and 10, and to add articles 10a, 10b, 10c, 10d, 10e, 10f, 10g, and 10h, and to repeal all laws in conflict therewith," was insufficient to meet the constitutional requirements, for the reason that it "does not name the body of laws by its title or otherwise which it was the purpose of the Legislature to amend, nor does it otherwise designate the subject in reference to which it was intended to legislate." In the opinion in that case, it is stated:
"Since the enactment of the Penal Code and Code of Criminal Procedure the Legislature has amended them by acts, the titles of which gave the number of the articles to be amended and the name of the Code as given by the act adopting it, and the same course has been pursued in reference to the Revised Statutes; and in view of the legislative *Page 232 
construction thus placed upon the section of the Constitution under consideration, as well as some decisions by this and other courts based on like provisions, we would not feel authorized to hold that such a construction was so clearly wrong as to justify this court in holding statutes with such titles invalid, although it might seem to us that a different rule would be more in harmony with the requirements of the Constitution.
"The views on which the Legislature and courts have proceeded doubtless are that the Penal Code, Code of Criminal Procedure, and Revised Civil Statutes each relate to but one subject. * * *
"Under the liberal rule above suggested, it cannot, however, with reason be contended that the title of the act under consideration is a substantial compliance with the requirements of the Constitution, for the title does not name the body of laws, by its title or otherwise, which it was the purpose of the Legislature to amend, nor does it otherwise designate the subject in reference to which it was intended to legislate."
This is the case quoted as the text for section 132 of 1 Lewis' Suth. Stat. Constr. (2d Ed.), referred to in the Mantell case.
In the case of Pennington v. Woolfolk, 79 Ky. 13, therein referred to, the title of the act was as follows:
"An act to amend article 3 of chapter 5 of the General Statutes."
The section from 36 Cyc. 1032, is cited in support of the court's ruling. All the cases cited in support of this text refer to mere number titles similar to those above referred to. Mr. Justice Sanders, in his dissenting opinion (216 P. 511), states:
"The Legislature as a lawmaking body has the right to choose the title to an act passed by it. * * * Courts are not authorized to exercise a scholastic supervision or censorship over the various ways by which members of the Legislature are informed or apprised of the subject of their enactments. Nothing that this court has ever decided, nor, indeed, so far as I have examined, any other court justifies the position that the purpose of section 17, art. 4, of the Constitution, is to give notice of the actual enactment without imposing upon the members of the Legislature and the public the burden of looking elsewhere to ascertain just what is the subject sought to be legislated upon. * * *
"I can see that the division of statutes into titles and chapters is chiefly a matter of convenience, and reference to the title or chapter is simply a ready method of identifying the *Page 233 
particular provisions which are meant. * * * But the language of the title * * * here under review is different. The title makes no reference to the number of the article and chapter. * * * but does make reference to two laws which relate to the same subject matter. It refers to one by the name given it by the act of congress, and the other is referred to by its title. One is * * * the National Prohibition Act, and the other * * * the Nevada Prohibition Act."
Again, he states:
"Furthermore, speaking argumentatively, since the adoption of the Eighteenth Amendment to the Constitution of the United States, the name, to wit, the National Prohibition Act, has acquired a judicial and common significance It has been the subject of more judicial and forensic discussion than any legislation of modern times."
The Eighteenth Amendment was adopted by Congress under the title of "Senate Joint Resolution, No. 17." See General Statutes of 1918, vol. 40, Stat. p. 1050. The National Prohibition Act was "chapter 85" of the General Statutes of 1919. See 41 Stat. p. 305. Had this amendment been referred to in chapter 118 as "Senate Joint Resolution, No. 17," and the National Prohibition Act referred to as "chapter 85," there would have been presented a parallel case to those referred to as authority for the ruling of the majority of the court in the Mantell Case. But such is not the case here, and we are unable to find any other case which supports that opinion.
In our opinion, the purposes as stated in R.C.L. p. 36, and the other authorities cited, are accomplished, since the title could not have been a part of any "log-rolling" legislation, and it was sufficient to prevent any surprise or fraud in the Legislature by failing to give any intimation as to the purpose of the bill, and fully apprised the people of the subject of the legislation under consideration. While reference to a statute by its number and section has been held insufficient to comply with this constitutional provision by some courts, the title in the instant case is different. Here the declared purpose of the act as expressed in the title is the enforcement of the provisions of the Eighteenth Amendment by prohibiting the acts or omissions *Page 234 
prohibited by the National Prohibition Act passed by Congress for its enforcement, and the title to chapter 118 is sufficient to clearly state the subject of this legislation, so that the Legislature and every one else would know what was thereby referred to. There is, therefore, no merit in the contention of appellant that the subject or object of chapter 118 is not clearly expressed in its title.
[2, 3] 2. It is claimed that the declaratory portion of section 1 of chapter 118, wherein the penal provisions of the National Prohibition Act are attempted to be adopted as the law of this state, is in contravention of article 4 of section 15 of the New Mexico Constitution, which provides: "No law shall be passed except by a bill," etc., and the purported bill by which chapter 118 was attempted to be passed was not a bill, because not complete in this: The declaratory portion of said section does not set out any rule of conduct which is denounced and no act is set forth as being unlawful.
Section 1 of chapter 118 provides that —
"The penal provisions of the National Prohibition Act are hereby adopted as the law of this state."
Section 2 provides that —
"All acts or omissions prohibited or declared unlawful by the Eighteenth Amendment * * * or by the National Prohibition Act are hereby prohibited and declared unlawful and violations thereof are subject to the penalties provided in the National Prohibition Act."
Chapter 118 belongs to what is known as reference statutes, and it is claimed that the adoption of the provisions of the National Prohibition Act by mere reference does not serve to incorporate them in the body of the act in compliance with the section of the Constitution above referred to. As was said in the California law hereinbefore referred to, in the case of Ex parte Burke, 190 Cal. 326, 212 P. 193, supra, this belongs to that class of statutes known as reference statutes, and —
"wherever there is no constitutional provision which forbids *Page 235 
it, it is proper to declare that any law of the United States, or of another state, shall be the law of this state. * * * It is a general principle of law that in adopting a statute the Legislature or Congress may do so by reference, as well as by setting out the statute at length, and even where the statute adopted is the statute of another state or territory the principle is the same."
What is known as reference statutes are well recognized, and in discussing a statute of the state of Alabama entitled," An act to extend to the fire companies of the city of Montgomery the benefit of the provisions of an act to raise a fund for the benefit of a fire company in Mobile," in the case of Phoenix Assur. Co. v. Fire Department of the City of Montgomery, 117 Ala. 631, at page 646, 23 So. 843, 847 (42 L.R.A. 468) Brickell, Chief Justice, says, in regard to this statute:
"It belongs to a distinctive class of statutes, known or termed as reference statutes, not of infrequent enactment, constitutional limitation not forbidding. Statutes which refer to, and by reference adopted wholly, or partially, pre-existing statutes. In the construction of such statutes, the statute referred to is treated and considered as if it were incorporated into, and formed part of that which makes the reference. Turney v. Wilton, 36 Ill. 385; Sedgwick, Stat.  Con. Law 229, note; Sutherland, Stat. Con. §§ 147, 257; Knapp v. Brooklyn, 97 N.Y. 520. The two statutes coexist as separate and distinct legislative enactments, each having its appointed sphere of action, and the alteration, change, or repeal of the one, does not operate upon or affect the other. Sika v. Railway Co.,21 Wis. 370; Sutherland, Stat. Con. §§ 147-157."
See, also, 1 Lewis' Stat. Constr. (2d. Ed.) § 405.
In 25 R.C.L. pp. 907, 908, § 160, it is said:
"Statutes which refer to other statutes and make them applicable to the subject of the legislation are called `reference statutes.' Their object is to incorporate into the act of which they are a part the provisions of other statutes by reference and adoption. Reference statutes are of frequent use to avoid incumbering the statute books by unnecessary repetition, and they have frequently been recognized as an approved method of legislation, in the absence of constitutional restrictions * * * It is a general rule that when a statute adopts a part or all of another statute, domestic or foreign, general or local, by a specific and descriptive reference thereto, the adoption takes the statutes as it exists at that time. The subsequent amendment or repeal of the adopted statute has no effect on the adopting statute, unless it is also repealed expressly or by necessary implication." (blackface ours.) *Page 236 
The Supreme Court of Indiana, in State ex rel. Linthicum v. Board of Commissioners, 175 Ind. 400, 94 N.E. 716 (3), held:
"One statute may adopt another by a specific and descriptive reference thereto; the effect being as if so much of the adopted act as is in force and is applicable to the adopting act had been copied therein."
As to the validity of so-called "reference statutes," see, also, Van Pelt, Sheriff, v. Hilliard, 75 Fla. 792, 78 So. 693
(8), L.R.A. 1918E, 639; State v. Hopkins, 298 Ill. 101,131 N.E. 262 (2); Zeman v. Dolan, 279 Ill. 295, 116 N.E. 642 (3); Vallejo, etc., Co. v. Reed Orchard Co., 169 Cal. 545, 147 P. 238 (2); Evans v. Illinois Surety Co., 298 Ill. 101 (1), 131 N.E. 262; People ex rel. Kent v. Crossley, 261 Ill. 78, 103 N.E. 537 (2); Santee Mills v. Query, 122 S.C. 158, 115 S.E. 202 (6); State ex rel. Miller v. Leich, 166 Ind. 680, 78 N.E. 189, 9 Ann. Cas. 302, and note.
Many other cases could be added to the above list, but a multiplication thereof is unnecessary. However, it may be contended that the National Prohibition Act is a national law and not a law of this or any other state, and that reference statutes should be limited to those adopting by reference laws of the state of the reference statute. But this does not seem to be the correct rule, as will be seen from the quotation from R.C.L. above, where foreign laws are referred to. Congress, under the Act of May 2, 1890 (26 Stat. 94), adopted a law providing that the laws of Arkansas relative to certain matters should be extended and put in force in the Indian Territory. In the case of Robinson  Co. v. Bilt. 187 U.S. 41, 23 S. Ct. 16, 47 L. Ed. 65, this law is referred to and the act of Congress is there upheld. If, as there stated, the laws of a state can be adopted by Congress as a part of the congressional act, and be thereby incorporated in such act, we can see no logical reason why an act of Congress cannot be similarly adopted by the Legislature of a state.
Such reference statutes sometimes adopt specific portions of other laws as here, and in other cases adopt *Page 237 
a system of laws in general or general provisions in general laws. As is said in Sandoval v. Albright, 14 N.M. 345 (2),93 P. 717, "the common law is in force in New Mexico, except as modified by statute"; and this is by virtue of a reference statute. At the time of the adoption of the original Constitutions of many of the state, the common law of England, as it existed at the time of our separation from the mother country, was incorporated into the laws of such adopting state by reference only. It was in this way the English Statute of Frauds (Stat. 29 Car. II, c. 3 [1677]) was adopted in this state. As examples of the adoption of the general provisions of other statutes in this state as a part of the adopting statute, we refer to section 3591, Code 1915, which, after making specific provisions relative to elections in municipalities, provides:
"All elections for municipal officers shall in all respects be held and conducted in the manner prescribed by law in cases of county elections."
Also section 5130, which after authorizing the appointment of a board of regents for the Agricultural and Mechanical College, provides that:
"Said five regents shall possess the same qualifications, as required for the regents of the University of New Mexico."
But it is urged that the class of statutes known as reference statutes do not embrace enactments defining crimes, and appellant challenges the Attorney General to point out any penal statute which has been adopted in this manner. We accept this challenge.
"Common-law crimes are recognized and punished in New Mexico, by virtue of section 3422, C.L. 1897, which provides: `In criminal cases the common law as recognized by the United States and the several states of the union shall be the rule of practice and decision.`" Ex parte De Vore, 18 N.M. 246, 136 P. 47.
It will thus be seen that quite a material part of the civil and criminal laws of New Mexico are such through reference statutes alone.
We are not unmindful of the difficulties imposed *Page 238 
upon the people generally, and upon the courts and officers called upon to enforce such statutes, by thus requiring them to search out from the voluminous title 2 of the National Prohibition Act the provisions incorporated in chapter 118. It is true, as claimed by appellant, that an inspection of title 2 of the National Prohibition Act will show that the matter of arriving at what are its penal provisions is not without difficulty, but we cannot hold that it is impossible to determine what such provisions are by an inspection thereof; and the mere fact that the act as passed is difficult of interpretation, is not sufficient to render it void and unconstitutional.
"A statute cannot be held void for uncertainty, if any reasonable and practical construction can be given to its language. Mere difficulty in ascertaining its meaning or the fact that it is susceptible of different interpretations will not render it nugatory. Doubts as to its proper construction will not justify us in disregarding it. It is the bounden duty of the courts to endeavor by every rule of construction to ascertain the meaning of, and to give full force and effect to, every enactment of the General Assembly not obnoxious to constitutional prohibitions." State v. West Side Str. Ry. Co., 146 Mo. 155,47 S.W. 959, quoted with approval in 1 Lewis' Suth. Stat. Constr. (2d Ed.) § 86.
See, also, 25 R.C.L. 810, § 62 where it is said:
"Where an act of the Legislature is so vague, indefinite, and uncertain that the courts are unable to determine, with any reasonable degree of certainty, what the Legislature intended, or is so incomplete, or is so conflicting and inconsistent in its provisions that it cannot be executed, it will be declared to be inoperative and void. But legislation should not be held invalid on the ground of uncertainty if susceptible of any reasonable construction that will support and give it effect. * * * The fact, alone, that an act is open to the criticism that it is vague, uncertain and indefinite in some of its provisions does not render it void so long as it does not infringe some constitutional provision, and is capable of execution in its more essential provisions."
The meaning of chapter 118 is probably no more difficult to be arrived at than the statute referred to in the New Mexico case of Territory v. Prince, 6 N.M. 635, 30 P. 934, relative to which we quote the following from 1 Lewis' Suth. Stat. Constr. (2d. Ed.) § 86:
"In one case the two houses were at loggerheads over *Page 239 
the appropriation bill for the forty-second and forty-third fiscal years. The pending bill consisted mainly of two sections; section 1 making the appropriations for the forty-second year, and section 2 making the appropriations for the forty-third year. A conference committee was appointed on the last day of the session and it agreed upon a report and rewrote section 1 of the bill, but did not have time, within the limits of the session, to rewrite section 2. Accordingly, between section 1 as rewritten and old section 2 they inserted the following: `The amendments in section 2 coincide with those of preceding section throughout, and amendments and notes to be changed to the same.' In this condition the bill was passed and the court sustained it, holding that that was certain which could be made certain, and that, by means of section 1 and the above memorandum, section 2 could be read as intended by the Legislature."
This statute, which was far more vague and indefinite than the one under consideration, was upheld by the Supreme Court of this state. While we do not wish in any sense to be understood as approving the method of legislation embodied in section 118, we cannot say that it is either void for vagueness and indefiniteness or as in conflict with the Constitution of New Mexico above referred to. However, we desire to say that in our opinion, it would be very much better in order to accomplish the purpose intended by the Legislature, if another Legislature would clearly define and accurately state the specific provisions of the National Prohibition Act incorporated in the laws of New Mexico, and thus remove the objections to the chapter as enacted, and remove any difficulty or ambiguity resulting therefrom.
For the reasons above stated, we therefore hold that by virtue of the principle recognized in the enactment of reference statutes, sections 1 and 2 of chapter 118, by reference and adoption, set out therein the rules of conduct which are denounced and the acts which are declared unlawful by reference to and the adoption of the penal provisions of those sections of the National Prohibition Act, wherein the same are defined and penalties for their violation provided for, and is not in conflict with section 15 of article 4 of the Constitution of New Mexico. *Page 240 
[4, 5] Appellant contends that:
"That portion of sections 1 and 2 of chapter 118, whenein by way of adoption it is attempted to prohibit acts and omissions as contained in title 2 of the acts of Congress, is in contravention of article 4, § 18, of the New Mexico Constitution, because such an attempt extends the provisions of said section 1, 2 and 7 by reference to title only, and because the proposed extension referred to by title only was not set out in full."
This section of the Constitution is as follows:
"Sec. 18. No law shall be revised or amended, or the provisions thereof extended by reference to its title only; but each section thereof as revised, amended or extended shall be set out in full."
In support of this contention appellant presents the following ingenious argument:
"The first clause declares what shall not be done, and the second clause states what shall be done. Chapter 118 is not a revision or an amendment, but is an attempted new enactment; then that portion of said provision germane to the manner of extending the provisions of law, dropping the provisions concerning revisions and amendments, would read as follows: `No law, or the provisions thereof, shall be extended by reference to title only; but each section thereof as extended shall be set out in full.'
"An attempt is made by sections 1, 2 and 7 of chapter 118 to extend the provisions thereof by reference to `title 2 of the acts of Congress' and the National Prohibition Act.' Such a method of attempted legislation violates the first clause of said constitutional provision. The matter contained in the proposed extension to sections 1, 2 and 7 is not set out in full, and thus the second clause of said constitutional provision is violated. It will be noted in paraphrasing the constitutional provision `its' before `title' is eliminated. A law has a title, but the provisions or sections of a law do not have titles, and when the pronoun `its' was used it referred to revised and amended laws, and not to the extension of the provisions or sections of a law."
After defining "revise," "amend," and "extend," he concludes:
"Therefore, it will be seen that the terms `revise,' `amend,' and `extend' the provisions of a law are not synonymous. Chapter 118 was begun and sections 1, 2 and 7 were attempted to be amplified by reference to title only. This, we contend, is a plain violation of the constitutional provision." *Page 241 
This argument is unsound. In the first place, by omitting the word "its" before the word "title," it seeks to make the provisions of this constitutional amendment applicable to the extension of the provisions of the law being enacted, and not to the provisions of some other law which has already been enacted. A correct interpretation of this constitutional provision would seem to be this:
"No law, or the provisions thereof, shall be extended by reference to its title only, but each section thereof, as extended, shall be set out in full."
It is a common and a constant and well-recognized practice in the enactment of long and complicated laws to refer in some particular section to certain other sections of this law, and to make special provisions relative to the sections so referred to. It is sometimes provided in such laws that violations of certain numbered sections thereof shall be criminal offenses, and certain penalties inflicted for such violations. If the contention of appellant is sound, then, whenever any subsequent section of any legislative enactment refers to any former section, it would be necessary to set out the former sections so referred to in full. No such meaning of the constitutional provision above referred to has ever before been suggestd, so far as we are able to discover, and it is our conclusion that this constitutional provision refers to the extension of another law or its provisions, and not to the provisions of the new law in process of enactment; but the question of whether chapter 118, and other such reference statutes, by referring to and making parts thereof the provisions of other laws, violates this constitutional provision, presents a different question, and one not without difficulty of solution.
The Constitutions of Alabama, Arkansas, Colorado, Kentucky, Montana, North Dakota, Oklahoma, Pennsylvania, and Wyoming all contain provisions similar to that of the Constitution of New Mexico with reference to the phrase "or the provisions thereof extended" by reference to its title only, and in many of these *Page 242 
states, this constitutional provision has been construed with reference to "reference statutes." In none of them has the contention of appellant been even considered, but the question in each has been whether this constitutional provision referred to "reference statutes." In section 120 of 25 R.C.L. at page 870, it is said:
"Statutes known as `reference statutes' — that is, statutes which refer to, and by reference adopt, wholly or partially, pre-existing statutes — are not strictly amendatory or revisory in character, and not obnoxious to the constitutional provision which forbids a law to be revised, amended or the provisions to be extended or conferred by reference to its title only."
A somewhat similar constitutional provision in practically one-third of the states provides in substance that no law shall be revised, revived, or amended by reference to its title only, but that so much thereof as is revised, revived, or amended shall be set forth and re-enacted at length. The decision in all of these states so far as we can find are unanimous in holding that "reference statutes," such as chapter 118, are not forbidden by this constitutional provision. See Phoenix Assurance Co. v. Montgomery Fire Department, 117 Ala. 631, 23 So. 843, 42 L.R.A. 468; People v. Mahaney, 13 Mich. 481 (opinion by Justice Cooley); Zeman v. Dolan, 279 Ill. 295, 116 N.E. 642; Van Pelt v. Hilliard,75 Fla. 792, 78 So. 693, L.R.A. 1918E, 639; People v. Crossley,261 Ill. 78, 103 N.E. 537; Ex parte Burke, 190 Cal. 326,212 P. 193. Many other decisions can be added to the above.
However, the constitutional provision in the 10 states above mentioned adds to the constitutional provision "that no act may be revived, revised or amended by reference to its title only," the words "or the provisions thereof extended," so that they read in substance as follows:
"No act shall be revised, revived or amended, or the provisions thereof extended by reference to its title only."
This is not intended to be an exact quotation, but is the meaning in substance of this portion of this constitutional *Page 243 
provisions in these 10 states. An examination of the various cases from these states, with constitutional provision similar to that of New Mexico, shows that the quotation from section 120, R.C.L. above quoted, is amply supported by authority. In the case of Savage v. Wallace, 165 Ala. 572, 51 So. 605, it was held that:
"Reference statutes are not strictly amendatory or revisory in character, and hence are not obnoxious to the constitutional provision against revising, amending or extending the provisions of a law by reference to its title only."
In the opinion in that case, Mr. Justice Sayre, on page 575 (51 So. 606), says:
"There is a class of statutes, known as `reference statutes' which impinge upon no constitutional limitations. They are statutes in original form, and in themselves intelligible and complete — `statutes which refer to, and by reference adopt, wholly or partially, pre-existing statutes, the statute referred to is treated and considered as if it were incorporated into and formed a part of that which makes the reference. The two statutes coexist as separate and distinct legislative enactments, each having its appointed sphere of action; and the alteration, change or repeal of the one does not operate upon or affect the other.' Phoenix Assurance Co. v. Fire Department, 117 Ala. 631,23 So. 843, 42 L.R.A. 468. Such statutes are not strictly amendatory or revisory in character, and are not obnoxious to the constitutional provision which forbids a law to be revised, amended or the provisions thereof to be extended or conferred by reference to its title only. That prohibition is directed against the practice of amending or revising laws by additions to, or other alterations, which without the presence of the original act are usually unintelligible. Ex parte Pollard, 40 Ala. 100; State v. Rogers, 107 Ala. 444, 19 So. 909, 32 L.R.A. 520."
This excerpt was quoted with approval in the case of State v. Tausick, 64 Wash. 69, 116 P. 651, 35 L.R.A. (N.S.) 802, in support of the conclusion that the adoption by a new law of all existing laws with reference to cities of a certain class was not in violation of the provisions of the Constitution of that state, which did not, however, contain the words "extend and confer," but which, it was said, plainly was intended to prevent the same legislative abuse at which that section of the Constitution of Washington was aimed. *Page 244 
Constitutional provisions almost in exact terms of these of New Mexico are found in section 25, art. 5, of the Constitution of Montana, and section 26, art. 3, of the Constitution of Wyoming. Our constitutional provision must therefore have been patterned after that of one of these two states.
In King v. Pony Gold Mining Co., 24 Mont. 470, 62 P. 783, it is said:
"Const. art. 5, § 25, providing that no law shall be revised or amended, or the provisions thereof extended, `by reference to its title only, but so much thereof as is revised, amended or extended shall be re-enacted and published at length,' has no application to an act which does not purport to be an amendment to or a revision of a prior act, but is an additional and independent piece of legislation, impliedly amending, and hence repealing, so much of the prior act as is in conflict with it."
In the opinion in that case Mr. Justice Pigott says:
"The object sought to be attained by the prohibition of the Constitution against amendments by reference to the title only of the act to be amended was to remedy a well-known evil. Many statutes were amended by merely striking out or adding words or phrases, the amendatory statute giving no intimation of the language of the statute so amended. To obviate the confusion and uncertainty consequent upon that mode of amendment, section 25 of article 5 of the Constitution requires that the statute as amended shall be re-enacted and published at length, neither the letter not the spirit of which is applicable to the act" under consideration.
And in Spratt v. Helena Power Co., 37 Mont. 60 (6), 94 P. 631, it is held that:
"An act, original in form, which grants some power, confers some right, or creates some burden or obligation, is not in conflict with the provisions of section 25, art. 5, of the Constitution, which provides that `no law shall be revised or amended, or the provisions thereof extended by reference to its title only,' even though it does refer to some other existing statute, general or local, for the purpose of pointing out the procedure or some administrative detail necessary for the execution of the power, the enforcement of the right or the discharge of the burden or obligation."
In State v. Centennial Brewing Co., 55 Mont. 500 (2),179 P. 296, it is held:
"An act which does not assume to be an amendment, nor *Page 245 
re-enact that portion of a prior statute claimed to be amended by it, does not, under section 25, art. 5, of the Constitution, have the effect of an amendment."
In Commonwealth v. Alderman, 275 Pa. 483, 119 A. 551, it was held that the Woner Act, referring to acts of Congress for the determination as to what constitutes intoxicating liquors, did not violate the constitutional provision as to amendment or extension; "the restrictions in the state Contitution not being intended to apply where the state, in the exercise of its concurrent powers of enforcing the Volstead Act, must accept the interpretation placed upon that law by Congress."
In State v. McKinley, 120 Ark. 165, at page 167, 179 S.W. 181,182, Hart, J., said with reference to this constitutional provision, as follows:
"The purpose of the clause of the Constitution was to protect the members of the Legislature and the public against fraud and deception. Where the new act is not complete but refers to a prior statute which is changed so that the legislative intent on the subject can only be ascertained by reading both statutes, uncertainty and confusion will exist and this constitutes the vice sought to be prohibited by this clause of the Constitution. In the case before us the act is very broad and comprehensive. It is complete in itself and in no manner attempts to amend orchange the existing election laws. On the contrary the general election laws are undisturbed and are in no wise affected by section 5433, pertaining to municipal elections.
"It is no objection to the statute that in order to ascertain how elections in cities and towns shall be held it becomes necessary to refer to existing laws relative to holding general elections for state and county officers. This rule was recognized and applied by this court in the case of Watkins v. Eureka Springs, 49 Ark. 131, and Common School Dist. v. Oak Grove Special School Dist., 102 Ark. 411. In the former case the court said: `We are not, however, prepared to assert that when a new right is conferred or cause of action given the provision of the Constitution quoted requires the whole law governing the remedy to be re-enacted in order to enable the courts to effect its enforcement.'"
In this case, the Montana, Alabama and Michigan cases above referred to are quoted with approval.
In House v. Road Improvement District No. 4, 154 Ark. 219 (2),242 S.W. 68, it is held that: *Page 246 
"Const. art. 5, § 23, providing that no law shall be amended or its provisions extended or conferred by its title only, but so much as is revived, amended, extended, or conferred shall be re-enacted and published at length, does not apply to statutes which are in themselves complete, though they refer to and adopt pre-existing statutes."
In Denver Circle R. Co. v. Nestor, 10 Colo. 403, 15 P. 714, it is held:
"The act of February 10, 1883, § 3, providing that in all civil cases, both at law and in equity, the superior courts shall, within the cities and towns for which they are created, have concurrent jurisdiction with the district court, and that the proceedings, practice and pleadings therein shall be the same as in the latter court, is not in violation of article 5, § 24, of the state Constitution."
In the opinion in that case is a long and instructive discussion of this question. See also, In re Questions to the Governor, 55 Colo. 17 (5), 123 P. 660, for a somewhat similar ruling. In Pennsylvania, see Guenthoer's Estate, 235 Pa. 67 (2 and 3), 83 A. 617, which construes a reference statute. See, also, City of Pond Creek v. Haskell, 21 Okla. 711 (6), 97 P. 338; State v. Fargo Bottling Works, 19 N.D. 396, 124 N.W. 387 (7), 26 L.R.A. (N.S.) 873.
A very interesting case as showing the line of demarcation between statutes which offend this provision of the Constitution, and those which do not, is Farris v. Wright, 158 Ark. 519,250 S.W. 889, wherein the provisions of the following statute were construed:
"The estate of curtesy is hereby abolished, and hereafter, upon the death of a married woman, her surviving husband shall have in her estate the same interest that the wife has in the estate of the husband upon his death under the laws of this state."
Chief Justice McCulloch, after stating that the rule in that state was "when a new right is conferred or cause of action given" the constitutional provision applies, but that, if the act is "original in form, and by its own language grants some power, confers some right, or creates some burden or obligation," it does not conflict with the Constitution, says:
"The statute plainly confers, not a mere remedy, or method *Page 247 
of procedure for enforcing a right, but it undertakes to confer a substantive right or interest. The statute undertakes, in other words, to provide an interest which the surviving husband shall have in the estate of his wife upon the latter's death. This is a right or interest sought to be vested, and not a remedy or procedure to be adopted in securing a declared right."
In the dissenting opinion in that case, in which Justice Hart concurs, Justice Smith says:
"The act here under review is of a class commonly designated as a reference statute. It is complete in itself, although reference to other statutes is necessary to comprehend the scope of its application. But that fact does not make it offend against the Constitution. If one will turn through a copy of the acts of the General Assembly for any session he will find much legislation enacted in this manner; and, if we should hold such legislation unconstitutional, chaos would result. To require legislation to be so complete that no reference would be necessary to any other legislation to determine the meaning of the particular legislation would, as was said by Chief Justice Cockrill in Watkins v. Eureka Springs, supra, hamper legislation almost to the extent of prohibiting it."
He also quotes from House v. Road Imp. Dist. No. 4,154 Ark. 218, 242 S.W. 68, the following:
"There is, however, a class of statutes known as reference statutes, which do not encroach upon this or any other constitutional provision. They are statutes in original form and in themselves complete; but refer to and by reference adopt pre-existing statutes. The two statutes are separate and distinct legislative enactments, each having its appropriate sphere."
In the conclusion, he states:
"The statute is original in form and by its own language confers a new right, which is made definite and certain by a consideration of other statutes which are in no wise changed oramended by the act under review." (blackface ours.)
And in Poe v. Street Impr. Dist. No. 340 et al., 159 Ark. 569,252 S.W. 616, it was held that laws providing for the annexation of territory to original street imrovement districts in cities and towns, and providing that improvements be made under laws applicable to the original districts without re-enacting such laws, was constitutional. *Page 248 
But probably the most comprehensive discussion of the question here under review is found in the case of Lyman v. Ramey, 195, Ky. 223, 242 S.W. 21, which reviews many of the authorities upon this question, some of which authorities have hereinbefore been referred to. In that case, the Legislature of Kentucky had authorized fidelity and guaranty companies to do business in that state, and, in the paragraph immediately after such authorization, had enacted "that said companies shall comply with all provisions of law applicable to fire and marine insurance companies of other states, doing business in this state." It was contended that this provision of the law was in conflict with the constitutional provision above referred to. Mr. Justice Clarke, in the opinion in this case, quotes with approval the quotation from Savage v. Wallace, 165 Ala. 572, 51 So. 605, hereinbefore set out, wherein it is stated that reference statutes do not offend this constitutional prohibition. He also calls attention to the fact that the Alabama case had been quoted with approval by the Supreme Court of Washington in State v. Tausick, 64 Wash. 169,  116 P. 681, 35 L.R.A. (N.S.) 802, and, while he calls attention to the fact that the Constitution of Washington is wanting in the words "extend" and "confer," he states as to these words that they were plainly intended "to prevent the same legislative abuses at which section 51 of our Constitution is directed," which provides that the act revised or the section amended shall be set forth at length. In this Kentucky case, the decisions of Alabama, Arkansas, Colorado, and Pennsylvania, together with the prior decisions in Kentucky, are reviewed and discussed, to which we have added, in our discussion, North Dakota, Montana, and Oklahoma. While it is not distinctly held in that case that this constitutional provision does not apply to reference statutes, rulings in other states to that effect are cited with approval.
There are three states in which constitutional provisions have been adopted expressly providing that in enacting a new statute, if all or part of another statute is adopted, they shall set forth in full in the adopting *Page 249 
statute. These states are New Jersey, New York, and North Dakota. The New Jersey provision par. 4 § 7, art. 4, is as follows:
"No law shall be revived or amended by reference to its title only, but the act revived, or the section or sections amended, shall be inserted at length. * * * No act shall be passed which shall provide that any existing law, or any part thereof, shall be made or deemed a part of the act, or which shall enact that any existing law, or any part thereof, shall be applicable, except by inserting it in such act."
And the Constitution of New York (section 17, art. 3) provides that:
"No act shall be passed which shall provide that any existing law, or any part thereof, shall be made or deemed a part of said act, or which shall enact that any existing law, or part thereof, shall be applicable, except by inserting it in such act."
The Constitution of North Dakota (section 64, art. 2) provides that:
"No bill shall be revised or amended, nor the provisions thereof extended or incorporated in any other bill by reference to its title only, but so much thereof as is revised, amended or extended or so incorporated shall be re-enacted and published at length." (blackface ours.)
These constitutional provisions in these three states appear to be aimed at the practice of inserting the provisions of other laws into a law being enacted, by reference only, but in all these states it has been held that, if the act is complete in itself, it may adopt rules of construction or modes of procedure in carrying out its provisions by reference to other statutes. See Campbell v. Board of Pharmacy, 45 N.J. Law, 245; Christie v. McNeal, 48 N.J. Law, 407, 5 A. 805; People ex rel. v. Banks,67 N.Y. 575; State v. Fargo Bottling Works, 19 N.D. 396,124 N.W. 387 (7), 26 L.R.A. (N.S.) 873.
If, then this constitutional provision applies only to the extending of the provisions of an existing statute, and not to the extending of the provisions of the statute being enacted, does chapter 118 have the effect of extending the provisions of the National Prohibition Act? We think not. This latter is an act of Congress and cannot, of course, be changed, amended, or extended *Page 250 
by our Legislature in such a way as to affect the original act. According to the Century Dictionary, "extend" means "to make more comprehensive; enlarge the scope of; give a wider range to." The National Prohibition Act is not made more comprehensive. It remains as it was. Its scope is not enlarged, since it already had full operation in New Mexico. For the same reason it gives it no wider range. Chapter 118 is simply a state prohibition act. The Eighteenth Amendment in section 2 provides:
"The Congress and the several states shall have concurrent power to enforce this article by appropriate legislation."
This the Congress has done by the National Prohibition Act. This the Legislature of New Mexico attempted to do by chapter 118. It does not purport or attempt to adopt the National Prohibition Act as the state prohibition act, and make it operative within the state. It already so operated. It simply enacts a state statute creating state offenses with penalties, and provides for the enforcement of its provisions by state officers. As its definitions of these offenses and penalties, it merely adopts the definitions of the same as contained in the National Prohibition Act without setting them out, and thereby incorporate "into the act of which they are a part (chapter 118) the provisions of other statutes (The National Prohibition Act) by reference and adoption." 25 R.C.L. p. 907 § 160. As an illustration of the operation of this process, this same principle applies in the drawing of deeds. Frequently descriptions are adopted from other deeds without setting them out. These adopted portions of other such deeds thereby become a part of the new deed as if set out therein. But it would not be claimed that the provisions of the former deeds are extended, or in any way affected by being thus incorporated into the new deed. If the new deed sought to change, modify, or extend the description of the deeds referred to, a different result would follow. Then the other deed would, in fact, be changed. Such are correction deeds. So with statutes which extend and enlarge other statutes. We therefore conclude that this constitutional provision applies only *Page 251 
to enactments whose purpose is to amend, extend, or enlarge the provisions of a former law or laws, and thereby change their operation and effect. The following cases are referred to as illustrating the application of this constitutional provision.
In Rider v. State, 132 Ark. 27 (1), 200 S.W. 275, it was held:
"Act 310, Acts 1909, created a stock district in Franklin county. Act 145, session 1915, provided `that wherever Act No. 310 of the General Assembly of 1909 now reads, "Charleston district of Franklin county," the same shall be amended, and the same is hereby amended to read, "Charleston district of Franklin county and Borham and Wittich townships of Franklin county."'"
This act was held invalid under this provision of the Constitution of Arkansas.
In Street v. Hooten, 131 Ala. 492, at page 500, 32 So. 580,582, it was held that an act, entitled an act "to provide for the extension of stock law in Clay County," the express purpose of which act was to extend the provisions of such act without re-enacting and publishing them, probably violated this provision of the Constitution of Alabama.
In Titusville Iron Works v. Keystone Oil Co., 122 Pa. 627,15 A. 917, 1 L.R.A. 361, the law under consideration was "An act relating to the lien of mechanics and others upon buildings," which in its first section provides that the provisions of two former acts, which had been held not to apply to mechanics, should "be construed to include claims for labor done by mechanics * * * in the erection and construction of buildings." It was held that, since this act extended and conferred the benefits of two other acts to a larger class of claimants by reference to their titles only, without re-enacting a single one of the provisions so extended, it violated this provision of the Constitution of Pennsylvania.
We therefore conclude that the constitutional provision in New Mexico applies only to laws which, by their terms or necessary implication, revise, amend, or *Page 252 
extend the provisions of other laws, thereby changing the original law by such amendment or extension, and do not refer to the enactment of a new law complete in itself, except that, for the purpose of definitions or otherwise, it refers to provisions of an act of Congress by name and does not set out in full the provisions of such act so referred to and adopted.
[6, 7] 4. The fourth constitutional objection is that chapter 118 is in violation of section 12 of article 20 of the Constitution of New Mexico, which requires that for the first 20 years after the Contitution goes into effect, which period has not yet expired, all laws passed by the Legislature shall be published both in the English and Spanish languages. It is argued that, since chapter 118 does not set out either within itself or as an appendix thereto, the portions of the National Prohibition Act adopted therein by reference, this constitutional provision requires not only that the law as enacted, but that the portions of the National Prohibition Act, included therein by reference only, must be published in Spanish as well as in English. Appellant makes a very able and earnest argument in support of his contention. A sufficient answer to this argument is that there is another constitutional provision which determines this question. Section 23 of article 4 provides that:
"All laws shall go into effect ninety days after the adjournment of the Legislature enacting them, except general appropriation laws, which shall go into effect immediately upon their passage and approval. Any act necessary for the preservation of the public peace, health or safety, shall take effect immediately upon its passage and approval, provided it be passed by two-thirds vote of each house and such necessity be stated in separate section."
It will thus be seen that the laws enacted by the Legislature become effective upon certain fixed dates after the adjournment of the Legislature, or after their passage, whether published or not, and therefore the publication of these laws, though also required by the Constitution, is not a condition precedent to their effective operation. *Page 253 
The inhabitants of this state, whether English-speaking or Spanish-speaking, are presumed to know all previously adopted laws of this state and of the United States having general operation within this state, and therefore those of the National Prohibition Act. The burden of determining the provisions of other laws adopted therein by reference statutes is placed upon all alike, even though it may bear more heavily upon some than upon others. The constitutional provision requiring publication in English and in Spanish applies only to the laws in the form in which they are enacted. If, therefore, reference statutes are a valid and constitutional form of enactment, this constitutional provision is satisfied when they are published in the form in which they were passed and adopted by the Legislature. We therefore conclude that chapter 118 does not violate the provision of our Constitution relative to the publication of all laws in both English and Spanish.
[8] 5. The fifth constitutional objection is that the rules of conduct as contained in "title 2" have not been enrolled and engrossed, and read publicly in full in each house, and the said rules of conduct are not deposited with the secretary of state as required by sections 20 and 22 of article 4 of the Constitution of New Mexico. While all the states have constitutional provisions similar to the above, none has ever held them to apply to portions of other statutes adopted in a reference statute. These sections refer only to the acts of the Legislature as passed, and, since reference statutes are constitutional and a legitimate method of legislation, it can no more be held that these constitutional provisions required the reading, engrossing, or depositing with the secretary of state of the portions of other statutes adopted by reference, than that the other constitutional provision in reference to revising, amending, extending, etc., requires such portions of the statutes adopted to be set out in full in the reference statutes adopting them. For these reasons, we think there is no merit in the contention that the failure to have the sections of the National Prohibition Act referred to as part of chapter 118, engrossed, read, *Page 254 
or deposited with the secretary of state, renders this statute void.
From what we have hereinbefore said, it will be seen that the court did not err in refusing to sustain appellant's motion to quash the indictment, and the judgment of the court below is affirmed; and it is so ordered